 Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 1 of 15 Page ID #:1



 1   Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
 2   Jessica C. Covington (SBN 301816)
     jcovington@blakelylawgroup.com
 3   BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
 4   Manhattan Beach, California 90266
     Telephone: (310) 546-7400
 5   Facsimile: (310) 546-7401
 6   Attorneys for Plaintiff
     Deckers Outdoor Corporation
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12
     DECKERS OUTDOOR                        ) CASE NO.:
13   CORPORATION, a Delaware                )
     Corporation,                           ) COMPLAINT FOR DAMAGES AND
14                                          ) EQUITABLE RELIEF:
                       Plaintiff,           )
15                                          ) 1. TRADE DRESS INFRINGEMENT;
                 v.                         )
16                                          ) 2. TRADE DRESS INFRINGEMENT
     AEROPOSTALE, INC., a Delaware          )    UNDER CALIFORNIA COMMON
17   Corporation; and DOES 1-10, inclusive, )    LAW;
                                            )
18                                          ) 3. UNFAIR COMPETITION
                         Defendant.         )    CALIFORNIA UNFAIR BUSINESS
19                                          )    PRACTICES ACT, CAL. BUS. &
                                            )    PROF. CODE, § 17200, ET. SEQ.;
20                                          )
                                            ) 4. UNFAIR COMPETITION UNDER
21                                          )    CALIFORNIA COMMON LAW;
                                            )    and
22                                          )
                                            ) 5. PATENT INFRINGEMENT – U.S.
23                                          )    PATENT NO. D599,999.
                                            )
24                                          )      JURY TRIAL DEMANDED
25
26
27
28

                                           1
                        COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 2 of 15 Page ID #:2



 1          Plaintiff Deckers Outdoor Corporation (“Deckers” or “Plaintiff”) for its
 2   claims against Defendant Aeropostale, Inc. (“Aeropostale” or “Defendant”)
 3   respectfully alleges as follows:
 4                                JURISDICTION AND VENUE
 5          1.     Plaintiff files this action against Defendant for trade dress infringement
 6   and unfair competition under the Lanham Trademark Act of 1946, 15 U.S.C. §1051 et
 7   seq. (the “Lanham Act”), patent infringement arising under the patent laws of the
 8   United States, and for related claims under the statutory and common law of the state
 9   of California. This Court has subject matter jurisdiction over the claims alleged in this
10   action pursuant to 28 U.S.C. §§ 1331, 1338.
11          2.     This action arises out of wrongful acts by Defendant within this judicial
12   district and Plaintiff is located and has been injured in this judicial district by
13   Defendant’s alleged wrongful acts.
14          3.     This Court has personal jurisdiction over Defendant pursuant to 28 U.S.C.
15   § 1400 because the defendant maintains an office and/or store location in and has
16   committed acts of infringement in this district.
17          4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the
18   claims asserted arise in this district.
19                                         THE PARTIES
20          5.     Deckers is a corporation organized and existing under the laws of the state
21   of Delaware with an office and principal place of business in Goleta, California.
22   Deckers designs and markets footwear identified by its many famous trademarks
23   including its UGG® trademark.
24          6.     Upon information and belief, Defendant is a corporation organized and
25   existing under the laws of the state of Delaware with an office and principal place of
26   business located at 112 West 34th St, New York, New York 12207-2543.
27          7.     Deckers is unaware of the names and true capacities of Defendants,
28   whether individual, corporate and/or partnership entities named herein as DOES 1

                                                2
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 3 of 15 Page ID #:3



 1   through 10, inclusive, and therefore sues them by their fictitious names. Deckers will
 2   seek leave to amend this complaint when their true names and capacities are
 3   ascertained. Deckers is informed and believes and based thereon alleges that said
 4   Defendant and DOES 1 through 10, inclusive, are in some manner responsible for the
 5   wrongs alleged herein, and that at all times referenced each was the agent and servant
 6   of the other Defendants and was acting within the course and scope of said agency and
 7   employment.
 8         8.     Deckers is informed and believes, and based thereon alleges, that at all
 9   relevant times herein, Defendant and DOES 1 through 10, inclusive, knew or
10   reasonably should have known of the acts and behavior alleged herein and the damages
11   caused thereby, and by their inaction ratified and encouraged such acts and behavior.
12   Deckers further alleges that Defendant and DOES 1 through 10, inclusive, have a non-
13   delegable duty to prevent or not further such acts and the behavior described herein,
14   which duty Defendant and DOES 1 through 10, inclusive, failed and/or refused to
15   perform.
16               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
17         A.     Deckers’ UGG® Brand
18         9.     Deckers has been engaged in the design, distribution, marketing, offering
19   for sale, and sale of footwear since 1975. Deckers owns several brands of footwear
20   including UGG®, Koolaburra®, Teva®, Sanuk®, and Hoka One One®.
21         10.    Deckers’ UGG® brand remains one of the most recognized and relevant
22   comfort shoe brands in the industry. Since 1979, when the UGG® brand was founded,
23   the popularity of UGG® boots has steadily grown across the nation and even the
24   globe. The UGG® brand has always been and remains highly coveted by consumers.
25   This commitment to quality has helped to propel the UGG® brand to its current,
26   overwhelming level of popularity and cemented its status as a luxury brand.
27         11.    In 2000, UGG® boots were first featured on Oprah’s Favorite Things®
28   where Oprah emphatically declared on national television how much she

                                              3
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 4 of 15 Page ID #:4



 1   “LOOOOOVES her UGG boots.” The popularity of UGG® brand footwear has grown
 2   exponentially since then with celebrities including Kate Hudson and Sarah Jessica
 3   Parker among a myriad of others regularly donning them. UGG® sheepskin boots
 4   have become a high fashion luxury item and can be found on fashion runways around
 5   the world.
 6         12.    Deckers’ UGG® products are distributed and sold to consumers through
 7   authorized retailers throughout the United States at point-of-sale and on the Internet,
 8   including through its UGG® Concept Stores and its website www.ugg.com.
 9         B.     Defendant’s Infringing Activities
10         13.    The present lawsuit arises from Defendant’s design, manufacture,
11   distribution, advertisement, marketing, offering for sale, and sale of footwear that
12   infringes upon Deckers’s rights to the “Bailey Button Trade Dress” and D599,999
13   Patent (“Accused Products”)
14         14.    Upon information and belief, Defendant is engaged in the manufacture,
15   design, advertisement, marketing, distribution, offer for sale, and/or sale of apparel,
16   accessories and footwear for women, juniors and children.
17         15.    Upon information and belief, Defendant sells its products directly to
18   consumers via brick and mortar locations throughout the United States, including
19   within this judicial district. Consumers throughout the United States, including those
20   within this district, can also purchase products via Defendant’s website,
21   www.aeropostale.com.
22         16.    Upon information and belief, Defendant has designed, manufactured,
23   advertised, marketed, distributed, offered for sale, and/or sold Accused Products, an
24   exemplar of which is shown below.
25
26
27
28

                                              4
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 5 of 15 Page ID #:5



 1         17.    Deckers is informed and believes and herein alleges that Defendant is a
 2   competitor and has introduced Accused Products into the stream of commerce in an
 3   effort to exploit Deckers’s reputation in the market established in the UGG® Bailey
 4   Button Boot.
 5         18.    Upon information and belief, Defendant may have sold additional
 6   products that infringe upon Deckers’s design patents and/or trade dresses. Deckers
 7   may seek leave to amend as additional information becomes available through
 8   discovery.
 9         19.    Deckers has not granted a license or any other form of permission to
10   Defendant with respect to its trademarks, design patents, trade dresses, or other
11   intellectual property.
12         20.    Deckers is informed and believes and herein alleges that Defendant has
13   acted in bad faith and that Defendant’s acts have misled and confused and were
14   intended to cause confusion, or to cause mistake, or to deceive as to the affiliation,
15   connection, or association of the Accused Products with Deckers, or as to the origin,
16   sponsorship, or approval of the Accused Products by Deckers.
17                                    FIRST CLAIM FOR RELIEF
18                      (Trade Dress Infringement - 15 U.S.C. § 1125(a))
19         21.    Deckers incorporates herein by reference the averments of the preceding
20   paragraphs as though fully set forth herein.
21         22.    The UGG® Bailey Button boot was introduced in 2009 and the “Bailey
22   Button Boot Trade Dress” is unique and distinctive, consisting of a combination of the
23   following non-functional elements:
24         •      Classic suede boot styling made famous by the UGG® brand;
25         •      Overlapping of front and rear panels on the lateral side of the boot shaft;
26         •      Curved top edges on the overlapping panels;
27         •      Exposed fleece-type lining edging the overlapping panels and top of the
28   boot shaft; and

                                                 5
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 6 of 15 Page ID #:6



 1         •      One or more buttons (depending on the height of the boot) prominently
 2   featured on the lateral side of the boot shaft adjacent the overlapping panels, on the
 3   front panel as illustrated by the photographs below (hereinafter “Bailey Button Boot
 4   Trade Dress”).
 5
 6
 7
 8
 9
10
11
12         23.    The Bailey Button Boot Trade Dress, which is a composite of the above-
13   referenced features, is non-functional in its entirety, visually distinctive, and is unique
14   in the footwear industry.
15         24.    The design of the Bailey Button Boot Trade Dress is neither essential to
16   its use or purpose nor does it affect the cost or quality of the boot. There are numerous
17   other designs available that are equally feasible and efficient, none of which
18   necessitate copying or imitating the Bailey Button Boot Trade Dress. The aforesaid
19   combination of features provides no cost advantages to the manufacturer or utilitarian
20   advantages to the consumer. These features, in combination, serve only to render
21   Deckers’ UGG® Bailey Button boots distinct and recognizable as goods originating
22   from Deckers’ UGG® brand.
23         25.    The Bailey Button Boot Trade Dress is an original design by Deckers and
24   has achieved a high degree of consumer recognition and secondary meaning, which
25   serves to identify Deckers as the source of footwear featuring said trade dress.
26         26.    The Bailey Button Boot Trade Dress is one of the most well-recognized
27   and commercially successful styles of Deckers’ UGG® brand of footwear, having been
28   featured on Deckers’ advertising and promotional materials as well as in various trade

                                               6
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 7 of 15 Page ID #:7



 1   publications. Furthermore, the Bailey Button Boot Trade Dress has been featured in
 2   connection with various celebrities, has received a large volume of unsolicited media
 3   attention, and has graced the pages of many popular magazines nationwide and
 4   internationally.
 5         27.    Deckers has spent substantial time, effort, and money in designing,
 6   developing, advertising, promoting, and marketing the UGG® brand and its line of
 7   footwear embodying the Bailey Button Boot Trade Dress. Deckers spends millions of
 8   dollars annually on advertising of UGG® products, which include products bearing the
 9   Bailey Button Boot Trade Dress.
10         28.    Deckers has sold hundreds of millions of dollars worth of UGG®
11   products bearing the Bailey Button Boot Trade Dress.
12         29.    Due to its long use, extensive sales, and significant advertising and
13   promotional activities, Deckers’ Bailey Button Boot Trade Dress has achieved
14   widespread acceptance and recognition among the consuming public and trade
15   throughout the United States.
16         30.    There are numerous other boot designs in the footwear industry, none of
17   which necessitate copying or imitating the Bailey Button Boot Trade Dress. However,
18   due to the popularity and consumer recognition achieved by the Bailey Button boot,
19   said design has often been the subject of infringement by third-parties, including
20   Defendant.
21         31.    Deckers is informed and believes and herein alleges that Defendant is a
22   competitor and has introduced Accused Products into the stream of commerce in an
23   effort to exploit Deckers’s reputation in the market established in the UGG® Bailey
24   Button Boot.
25         32.    The Accused Products produced, distributed, advertised and offered for
26   sale by Defendant bear confusingly similar reproductions of the Bailey Button Boot
27   Trade Dress, such as to cause a likelihood of confusion as to the source, sponsorship or
28   approval by Deckers of Defendant’s products.

                                              7
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 8 of 15 Page ID #:8



 1         33.    Defendant’s use of Deckers’s Bailey Button Boot Trade Dress is without
 2   Deckers’ permission or authority and in total disregard of Deckers’ rights to control its
 3   intellectual property.
 4         34.    Defendant’s use of Deckers’s Bailey Button Boot Trade Dress is likely to
 5   lead to and result in confusion, mistake or deception, and is likely to cause the public
 6   to believe that Defendant’s products are produced, sponsored, authorized, or licensed
 7   by or are otherwise connected or affiliated with Deckers, all to the detriment of
 8   Deckers.
 9         35.    Deckers has no adequate remedy at law.
10         36.    In light of the foregoing, Deckers is entitled to injunctive relief
11   prohibiting Defendant from using Deckers’s Bailey Button Boot Trade Dress, or any
12   designs confusingly similar thereto, and to recover all damages, including attorneys’
13   fees, that Deckers has sustained and will sustain, and all gains, profits and advantages
14   obtained by Defendant as a result of its infringing acts alleged above in an amount not
15   yet known, as well as the costs of this action.
16                               SECOND CLAIM FOR RELIEF
17                  (Trade Dress Infringement – California Common Law)
18         37.    Deckers incorporates herein by reference the averments of the preceding
19   paragraphs as though fully set forth herein.
20         38.    Defendant’s infringement of the Bailey Button Boot Trade Dress
21   constitutes common law trade dress infringement in violation of the common law of
22   the state of California.
23         39.    Defendant’s unauthorized use of the Bailey Button Boot Trade Dress has
24   caused and is likely to cause confusion as to the source of Defendant’s products, all to
25   the detriment of Deckers.
26         40.    Defendant’s acts are willful, deliberate, and intended to confuse the public
27   and to injure Deckers.
28         41.    Deckers has no adequate remedy at law to compensate it fully for the

                                                 8
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 9 of 15 Page ID #:9



 1   damages that have been caused and which will continue to be caused by Defendant’s
 2   infringing conduct, unless it is enjoined by this Court.
 3         42.    The conduct herein complained of was extreme, outrageous, and was
 4   inflicted on Deckers in reckless disregard of Deckers’s rights. Said conduct was
 5   despicable and harmful to Deckers and as such supports an award of exemplary and
 6   punitive damages in an amount sufficient to punish and make an example of
 7   Defendant, and to deter it from similar conduct in the future.
 8         43.    In light of the foregoing, Deckers is entitled to injunctive relief
 9   prohibiting Defendant from infringing the Bailey Button Boot Trade Dress, and to
10   recover all damages, including attorneys’ fees, that Deckers has sustained and will
11   sustain, and all gains, profits and advantages obtained by Defendant as a result of its
12   infringing acts alleged above in an amount not yet known, and the costs of this action.
13                               THIRD CLAIM FOR RELIEF
14      (Unfair Competition – California Unfair Business Practices Act, Cal. Bus. &
15                                Prof. Code, § 17200, et. seq.)
16         44.    Deckers incorporates herein by reference the averments of the preceding
17   paragraphs as though fully set forth herein.
18         45.    Defendant’s appropriation, adoption and use of the Bailey Button Boot
19   Trade Dress on its own footwear is likely to confuse or mislead consumers into
20   believing that Defendant’s goods are authorized, licensed, affiliated, sponsored, and/or
21   approved by Deckers, thus constituting a violation of the California Unfair Business
22   Practices Act, Cal. Bus. & Prof. Code, § 17200, et. seq.
23         46.    The deceptive, unfair and fraudulent practices set forth herein have been
24   undertaken with knowledge by Defendant willfully with the intention of causing harm
25   to Deckers and for the calculated purpose of misappropriating Deckers’ goodwill and
26   business reputation.
27         47.    Defendant’s acts have caused and will continue to cause irreparable injury
28   to Deckers. Deckers has no adequate remedy at law to compensate it fully for the

                                               9
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 10 of 15 Page ID #:10



 1   damages that have been caused and which will continue to be caused by Defendant’s
 2   unlawful acts, unless it is enjoined by this Court.
 3         48.    In light of the foregoing, Deckers is entitled to all available relief
 4   provided for in California Unfair Business Practices Act, Cal. Bus. & Prof. Code, §
 5   17200, et. seq. including permanent injunctive relief.
 6                              FOURTH CLAIM FOR RELIEF
 7                     (Unfair Competition – California Common Law)
 8         49.    Deckers incorporates herein by reference the averments of the preceding
 9   paragraphs as though fully set forth herein.
10         50.    Defendant’s appropriation, adoption and use of the Bailey Button Boot
11   Trade Dress on their own footwear constitutes unfair competition in violation of the
12   common law of the state of California.
13         51.    Defendant is a competitor of Deckers and has introduced Accused
14   Products into the stream of commerce in an effort to exploit Deckers’ reputation in the
15   market established in the UGG® Bailey Button Boot.
16         52.    Defendant’s infringing acts were intended to capitalize on Deckers’s
17   goodwill associated therewith for Defendant’s own pecuniary gain. Deckers has
18   expended substantial time, resources and effort in creating and developing its unique
19   line of footwear that consumers recognize as originating from the UGG® brand. As a
20   result of Deckers’s efforts, Defendant is now unjustly enriched and is benefiting from
21   property rights that rightfully belong to Deckers.
22         53.    Defendant’s acts are willful, deliberate, and intended to confuse the public
23   and to injure Deckers.
24         54.    Deckers has no adequate remedy at law to compensate it fully for the
25   damages that have been caused and which will continue to be caused by Defendant’s
26   infringing conduct, unless it is enjoined by this Court.
27         55.    The conduct herein complained of was extreme, outrageous, and was
28   inflicted on Deckers in reckless disregard of Deckers’s rights. Said conduct was

                                              10
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 11 of 15 Page ID #:11



 1   despicable and harmful to Deckers and as such supports an award of exemplary and
 2   punitive damages in an amount sufficient to punish and make an example of
 3   Defendant, and to deter it from similar conduct in the future.
 4                               FIFTH CLAIM FOR RELIEF
 5                      (Patent Infringement – U.S. Patent No. D599,999)
 6         56.    Deckers incorporates herein by reference the averments of the preceding
 7   paragraphs as though fully set forth herein.
 8         57.    Deckers is the owner of numerous design patents to the various styles of
 9   footwear it offers under its UGG® brand. These design patents include but are not
10   limited to the “Bailey Button” boot (U.S. Patent No. D599,999 issued on September
11   15, 2009), a true and correct copy of which is attached hereto and incorporated herein
12   as Exhibit A (“ ‘999 Patent”).
13         58.    Deckers is the owner by assignment of all right, title and interest in and to
14   the ‘999 Patent.
15         59.    The Accused Products that Defendant has caused to be produced,
16   distributed, advertised, marketed, offered for sale, and/or sold within the United States,
17   and/or have imported into the United States bear a design that is substantially similar
18   to the ‘999 Patent in direct violation of 35 U.S.C. § 271.
19         60.    Defendant’s aforesaid infringing acts are without Deckers’ permission or
20   authority and are in total disregard of Deckers’ right to control its intellectual property.
21         61.    As a direct and proximate result of Defendant’s infringing conduct,
22   Deckers has been injured and will continue to suffer injury to its business and
23   reputation unless Defendant is restrained by this Court from infringing Deckers’ ‘999
24   Patent.
25         62.    Defendant’s acts have damaged and will continue to damage Deckers, and
26   Deckers has no adequate remedy at law.
27         63.    Deckers has marked substantially all footwear products embodying the
28   design of the ‘999 Patent with “Pat. No. 599,999” on a product label in compliance

                                               11
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 12 of 15 Page ID #:12



 1   with 35 U.S.C. § 287.
 2         64.    Given the widespread popularity and recognition of Deckers’ Bailey
 3   Button boot and the patent notice provided on the products themselves, Deckers avers
 4   and hereon alleges that Defendant had pre-suit knowledge of Deckers’s rights to the
 5   ‘999 Patent and intentionally copied said design on their own footwear products in an
 6   effort to pass them off as if they originated, are associated with, are affiliated with, are
 7   sponsored by, are authorized by, and/or are approved by Deckers.
 8         65.    On information and belief, Defendant’s acts herein complained of
 9   constitute willful acts and intentional infringement of the ‘999 Patent.
10         66.    In light of the foregoing, Deckers is entitled to injunctive relief
11   prohibiting Defendant from infringing the ‘999 Patent and to recover damages
12   adequate to compensate for the infringement, including Defendant’s profits pursuant to
13   35 U.S.C. § 289. Deckers is also entitled to recover any other damages as appropriate
14   pursuant to 35 U.S.C. § 284.
15                                   PRAYER FOR RELIEF
16         WHEREFORE, Plaintiff Deckers Outdoor Corporation respectfully prays for
17   judgment against Defendant Aeropostale, Inc. as follows:
18         1.     A judgment that Defendant has infringed Deckers’s Bailey Button Boot
19   Trade Dress and D599,999 Patent and that said infringement was willful;
20         2.     An order granting temporary, preliminary and permanent injunctive relief
21   restraining and enjoining Defendant, and their agents, servants, employees, officers,
22   associates, attorneys, and all persons acting by, through, or in concert with any of them
23   from using Deckers’ intellectual property, including, but not limited to:
24                a.     manufacturing, importing, advertising, marketing, promoting,
25   supplying, distributing, offering for sale, or selling the Accused Products or any other
26   products which bear Deckers’s Bailey Button Boot Trade Dress and/or any designs
27   confusingly similar thereto;
28                b.     manufacturing, importing, advertising, marketing, promoting,

                                                12
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 13 of 15 Page ID #:13



 1   supplying, distributing, offering for sale, or selling the Accused Products or any other
 2   products which infringe the D599,999 Patent and/or the overall appearance thereof;
 3                c.     engaging in any other activity constituting unfair competition with
 4   Deckers, or acts and practices that deceive consumers, the public, and/or trade,
 5   including without limitation, the use of designations and design elements used or
 6   owned by or associated with Deckers; and
 7                d.     committing any other act which falsely represents or which has the
 8   effect of falsely representing that the goods and services of Defendant are licensed by,
 9   authorized by, offered by, produced by, sponsored by, or in any other way associated
10   with Deckers;
11         3.     Ordering Defendant to recall from any distributors and retailers and to
12   deliver to Deckers for destruction or other disposition all remaining inventory of all
13   Accused Products and related items, including all advertisements, promotional and
14   marketing materials therefore, as well as means of making same;
15         4.     Ordering Defendant to file with this Court and serve on Deckers within
16   thirty (30) days after entry of the injunction a report in writing, under oath setting forth
17   in detail the manner and form in which Defendant has complied with the injunction;
18         5.     Ordering an accounting by Defendant of all gains, profits and advantages
19   derived from their wrongful acts pursuant to 15 U.S.C. § 1117(a) and 35 U.S.C. § 289;
20         6.     Awarding Deckers all of Defendant’s profits and all damages sustained by
21   Deckers as a result of Defendant’s wrongful acts, and such other compensatory
22   damages as the Court determines to be fair and appropriate;
23         7.     Awarding treble damages in the amount of Defendant’s profits or
24   Deckers’s damages, whichever is greater, for willful infringement;
25         8.     Awarding applicable interest, costs, disbursements and attorneys’ fees;
26         9.     Awarding Deckers punitive damages in connection with its claims under
27   California law; and
28   ///

                                               13
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 14 of 15 Page ID #:14



 1       10.   Such other relief as may be just and proper.
 2
 3   Dated:    May 21, 2019            BLAKELY LAW GROUP
 4
 5                                     By:   _______________________________
                                             Brent H. Blakely
 6                                           Jessica C. Covington
                                             Attorneys for Plaintiff
 7                                           Deckers Outdoor Corporation
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           14
                        COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-04411-GW-JPR Document 1 Filed 05/21/19 Page 15 of 15 Page ID #:15



 1                              DEMAND FOR JURY TRIAL
 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Deckers
 3   Outdoor Corporation hereby demands a trial by jury as to all claims in this litigation.
 4
 5   Dated:        May 21, 2019            BLAKELY LAW GROUP
 6
 7                                         By:   _______________________________
                                                 Brent H. Blakely
 8                                               Jessica C. Covington
                                                  Attorneys for Plaintiff
 9                                               Deckers Outdoor Corporation
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              15
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
